DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/18/2019 with the Request for Continued Examination, have been fully considered and are persuasive. An updated office action in response to Applicant’s remarks and claim amendments is presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 18-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout (JP 2015-212942).
Claim 1 and claim 18 mutatis mutandis: Stout teaches a method for generating a smoothed representation of an object detected by a perception system of a vehicle [0004-0005; at least 0111 teaches smoothed image processing], the method comprising: receiving, by one or more processors, a set of data points from the perception system, the data points of the set of data points corresponding to the object detected during a sweep of a laser of a laser sensor [0004-0005]; retrieving, by the one or more processors, map information identifying shapes and locations of lanes as well as locations of center points for the lanes [0036 – One of ordinary skill in the art would find obvious that the GPS module of the prior art facilitates creation of a map and lane locations and lane boundaries (which smoothed representation of the object based on the set of data points [as described in 0087-0089; 0097; 0114-0117]; using, by the one or more processors, the first position and the second position in order to determine a third position for the smoothed representation of the object based on a distance between the first position and the second position [as described in 0109-0111]; generating, by the one or more processors, the smoothed representation of the object using the third position [as described in 0109-0111]; and displaying, by the one or more processors, the smoothed representation of the object on a display of the vehicle [0111].
Claim 2: Stout teaches the limitations of claim 2 in that a 2D depth map is generated using data points given by a plurality of sensors and a location of a pixel being approximated by using neighboring pixels positioned close to or next to empty pixels as in 0094-0094.
Claims 3, 4 and 19: Stout teaches the limitations of claims 3 and 4 at least at 0003 and 0054 in which multiple headings, positions/orientations, and tracking information for a vehicle and its surroundings is determined based on multiple iterations of point cloud data.
Claims 5, 6 and 20: Stout teaches the limitations of claims 5 and 6 at least at 0098 and 0101 which teach processing techniques to correct images in order to produce smoothed data from multiple gathered distance measurements based on desired portions of the environment surrounding the vehicle. 
Claim 7: Stout teaches the limitations of claim 7 at least at 0084 and 0098, which teach determining object characteristics and length based on laser sweeps.

Claims 21, 22, 24 and 27: Stout teaches the limitations of claims 21, 22, 24 and 27 at least at in 0087-0089; 0097; 0114-0117, in which multiple positions and corresponding distance values are determined for a desired portion of the environment around the vehicle. 
Claim 23: Stout teaches the limitations of claim 23 at least at 0091 in which desired pixel information is summed.	Claim 25: Stout teaches the limitations of claim 25 at least at 0021 which teaches the variables of autonomous driving and 0101 which teaches the smoothed image processing.
Claim 26: Stout teaches the limitations of claim 26 at least at 0101 which teaches correcting negative imaging effects, for example noise.
Claim 28: Stout teaches the limitations of claim 28 at least at 0088 and 0110 which teaches dividing and classifying surfaces in the acquired laser data. Thus, it would be obvious to employ the specific parameters as claimed, as such a division describes a known means of determining a portion or subset of a whole measurement.
Claims 29-31: Based on at least the portions of Stout cited herein, a person of ordinary skill in the art would find obvious that the formula for determining a mix value is an obvious means of determining a portion or subset of a whole measurement by manipulation of various arithmetic operators, as such allows for determining a missing/unknown measurement value from known measurement values as desired.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA K ABRAHAM whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 9:00AM-5:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/Primary Examiner, Art Unit 3645